DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed July 14, 2022. Claims 1-2, 4-7, 9-10, 12, 14-15, 17-18, 20-21, 23, and 25 are pending in this case.  Claims 1, 6, 10, and 15 are currently amended.  Claims 22, 24, and 26 are currently canceled.  Claims 3, 8, 11, 13, 16, and 19 were previously canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022, has been entered.
Remarks
Nonfunctional descriptive material does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claim 6 - “points comprises . . . “
Claims 7, 12, and 18 – “data . . . comprises . . .”
 Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed July 14, 2022, with respect to the Section 101 rejection of the claims, as currently amended, have been fully considered and are persuasive.  The Section 101 rejection of the claims, as currently amended, has been withdrawn. 
Applicant's further arguments filed July 14, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 6, 7, 12, and 18, that the claims do not recite nonfunctional descriptive material.
Examiner respectfully disagrees. 
The said elements recite language directed toward conveying meaning rather than towards establishing a functional relationship between recorded data (even if not specifically written/printed matter) and the computer.
Applicant’s arguments with respect to claims 1, 10, and 15, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Schneider et al (US 2011/0129086), and further in view of Kadyk (US 6,166,666) and Levy et al (US 2016/0034442).
Regarding claim 1 –
Pauker discloses a system (abs) comprising: 
a processor (par 27); and
non-transitory storage medium storing instructions (par 28) executed on the processor that:
receives an input sequence of characters (par 32) , wherein the input sequence corresponds to data in a structured format that is compatible with a service provider(par 32-35);
secures the data (par 32-35), wherein securing the data comprises: 
generating, by applying a cryptographic hash function to the input sequence, a hashed sequence of characters (par 11, 63-66);
transforming the hashed sequence to an output sequence of characters (par 12, 63-66); and 
provides the output sequence to the service provider in the structured format. (par 12, 63-66)
Pauker does not specifically teach that the characters comprise characters from a collection of Unicode code points.
Schneider teaches that the characters comprise characters from a collection of Unicode code points. (abs, par 11).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider in order to obtain a more widely useful security method.
Pauker does not specifically teach that the characters comprise characters from a sub-collection of the first collection of Unicode code points wherein a quantity of the characters from the sub-collection is less than a quantity of the characters from the first collection.
Kadyk teaches that the characters comprise characters from a sub-collection of the first collection of Unicode code points wherein a quantity of the characters from the sub-collection is less than a quantity of the characters from the first collection. (col 1 ln 45-55, col 7 ln 15-44, col 8 ln 11-29).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider with Kadyk in order to obtain greater portability of computer objects.  (Kadyk, col 1 ln 18-20)
Pauker does not specifically teach that transforming the hashed sequence comprises irreversibly mapping the hashed sequence to the output sequence of characters.  
Levy teaches transforming the hashed sequence comprises irreversibly mapping the hashed sequence to the output sequence of characters.  (par 41).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider with Kadyk and Levy in order to better prevent an authorized entity from accessing data. (Levy, par 20)
Regarding claim 2 –
Pauker discloses that applying the cryptographic hash function comprises retaining the structured format of the input sequence. (par 11)
Regarding claim 5 –
Schneider discloses that the first collection of Unicode code points comprises letters of the alphabet, and the sub-collection of the first collection of characters Unicode code points comprises a subset of the letters of the alphabet. (par 40).
Regarding claim 6 –
Schneider discloses that the characters from the first collection of Unicode code points comprises alphanumeric characters. (par 40).
Regarding claims 7 and 18 -
Pauker discloses that the data in the structured format comprises a credit card number, a social security number, a proper name, a date of birth, an insurance policy number, an account password, or a security pin. (par 29)
Regarding claim 15 –
Pauker discloses a system(abs) comprising: 
a processor (par 27); and
non-transitory storage medium storing instructions (par 28) executable on the processor to:
receive an input sequence of characters (par 32) , wherein the input sequence corresponds to data in a structured format that is compatible with a service provider (par 32-35);
generating, by applying a cryptographic hash function to the input sequence, a hashed sequence of characters (par 11, 63-66) wherein applying the cryptographic hash function comprises retaining the structured format of the input sequence; (par 11)
transforming the hashed sequence to an output sequence of characters (par 12, 63-66); and
provide the output sequence to the service provider in a structured format. (par 12, 63-66)
Pauker does not specifically teach that the characters comprise characters from a collection of Unicode code points.
Schneider teaches that the characters comprise characters from a collection of Unicode code points. (abs, par 11).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider in order to obtain a more widely useful security method.
Pauker does not specifically teach that the characters comprise characters from a proper sub-collection of the first collection of Unicode code points, wherein a quantity of the characters from the sub-collection is less than a quantity of the characters from the first collection
Kadyk teaches that the characters comprise characters from a proper sub-collection of the first collection of Unicode code points, wherein a quantity of the characters from the sub-collection is less than a quantity of the characters from the first collection. (col 1 ln 45-55, col 7 ln 15-44, col 8 ln 11-29).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider with Kadyk in order to obtain greater portability of computer objects.  (Kadyk, col 1 ln 18-20)
Pauker does not specifically teach that transforming the hashed sequence comprises irreversibly mapping the hashed sequence to the output sequence of characters.  
Levy teaches transforming the hashed sequence comprises irreversibly mapping the hashed sequence to the output sequence of characters.  (par 41).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider with Kadyk and Levy in order to better prevent an authorized entity from accessing data. (Levy, par 20)
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Schneider et al (US 2011/0129086), Kadyk (US 6,166,666), and Levy et al (US 2016/0034442), and further in view of Hack (US 2008/0065709).
Pauker in view of Schneider, Kadyk, and Levy discloses as above.
Schneider teaches collection of Unicode code points. (par 11, abs).
Hack teaches conversion of radix-n characters to radix-m characters, wherein m is less than n. (par 31).
It would be obvious to one of ordinary skill in the art to combine Pauker, Schneider, Kadyk, and Levy with Hack in order to obtain greater transaction security.
Claims 9, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Schneider et al (US 2011/0129086), Kadyk (US 6,166666), Levy et al (US 2016/0034442), and further in view of Petersen et al (US 2004/0086117).
Pauker in view of Schneider and Kadyk and Levy discloses as above.
Regarding claims 9 and 20 - 
Petersen discloses wherein the hash function is a modified FF1 algorithm based on a Feistel network. (par 380).
It would be obvious to one of ordinary skill in the art to combine Pauker, Schneider, and Kadyk and Levy, with Petersen in order to obtain greater transaction security.
Regarding claims 21 and 25 –
Petersen discloses divide the input sequence into a set of blocks, wherein applying the hash function comprises applying the modified FF1 algorithm to each block of the set of blocks. (par 5, 380)
It would be obvious to one of ordinary skill in the art to combine Pauker, Schneider, and Kadyk and Levy, with Petersen in order to obtain greater transaction security.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Hack (US 2008/0065709), and further in view of Levy et al (US 2016/0034442).
Regarding claim 10 –
Pauker teaches receiving an input sequence of characters (par 32), wherein the input sequence corresponds to data in a structured format that is compatible with a service provider (par 32-35);
securing the data (par 32-35), wherein securing the data comprises: 
generating by applying a cryptographic hash function to the input sequence a hashed sequence of characters (par 11, 63-66), wherein applying the cryptographic hash function comprises retaining the structured format of the input sequence, (par 11)
transforming the hashed sequence to an output sequence; (par 11-12, 63-66) and
providing the output sequence to a service provider as the secure representation. (par 12, 63-66)
Pauker does not specifically disclose conversion of radix-n characters to radix-m characters, wherein m is less than n.
Hack teaches conversion of radix-n characters to radix-m characters, wherein m is less than n. (fig 12par 31).
It would be obvious to one of ordinary skill in the art to combine Pauker with Hack in order to obtain greater transaction security.
Pauker does not specifically teach that transforming the hashed sequence comprises irreversibly mapping the hashed sequence to the output sequence of characters.  
Levy teaches transforming the hashed sequence comprises irreversibly mapping the hashed sequence to the output sequence of characters.  (par 41).
It would be obvious to one of ordinary skill in the art to combine Pauker, Hack and Levy in order to better prevent an authorized entity from accessing data. (Levy, par 20)
Regarding claim 12 -
Pauker discloses that the data in the structured format comprises a credit card number, a social security number, a proper name, a date of birth, an insurance policy number, an account password, or a security pin. (par 29)
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Hack (US 2008/0065709) and Levy et al (US 2016/0034442), and further in view of Petersen et al (US 2004/0086117).
Pauker, Hack, and Levy disclose as above.
Regarding claim 14 - 
Petersen discloses wherein the hash function is a modified FF1 algorithm based on a Feistel network. (par 380).
It would be obvious to one of ordinary skill in the art to combine Pauker and Hack with Levy and Petersen in order to obtain greater transaction security.
Regarding claim 23 -
Petersen discloses divide the input sequence into a set of blocks, wherein applying the hash function comprises applying the modified FF1 algorithm to each block of the set of blocks. (par 5, 380)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685